DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Office action mailed on 7/18/2022 has been withdrawn by the examiner.

Specification
The abstract of the disclosure is objected to because abstract recites verbatim as claim language. Applicant is reminded of the proper content of an abstract of the disclosure.

A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps. Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts. Correction is required. See MPEP § 608.01 (b). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or
composition of matter, or any new and useful improvement thereof, may obtain a patent
therefore, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites generating a sub-operator..., concerting by a processing... and providing by the processing device...to a catalog.

The limitation of generating sub-operator and converting using sub-operator as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “generating” in the context of this claim encompasses the user manually generating and converting sub-operator the sub operator bundle. Similarly, the limitation of providing using sub-operator registry server to a catalog, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor’ language, “generating” in the context of this claim encompasses the user thinking. The claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, it appears to be a “Mental Processes” of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element — using a processor to perform both the generating and converting steps. The processor in both steps is recited at a high-level of generality (/.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the generating and providing steps to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-11 and 13-19 fail to recite any limitations that integrate the judicial exception of claims 1 into a practical application nor amounts to significantly more than the abstract idea. These claims recite limitations that further describe or define the data in the mental process recited in claims thus, further recite the abstract idea explained in the rejection of claims 1 and 12.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f): (f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C.112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.

Absence of the word “means” (or “step for’) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for’) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for’) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation “configured to” has/nave been interpreted under 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured to” coupled with functional language “control” and "store” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. Of how comfort controller controls at least a first configuration of a climate control system. And of how computing device stores the received user specifications.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 14-16 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraphs [0078, as configured herein, processing system includes processing capability in the form of processors... However, these section does not provide any structure thereof and only summarize the functionality.

If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2173 el seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balcha et al US 2021/0149769 A1 in view of Singh et al USPN 10,873,592
Regarding claims 1, 12 and 20
Balcha et al teaches
dynamically generating a sub-operator bundle based on a template [0070] an operator is a method of packaging, deploying and managing a Kubernetes application. A Kubernetes application may be described as an application that is both deployed on Kubernetes and managed using the Kubernetes APIs and Kubernetes tooling. The operator software development kit (SDK) enables developers to build operators based on their expertise without requiring knowledge of the complexities of the Kubernetes API. The operator lifecycle management oversees installation, updates, and management of the lifecycle of all of the operators (and their associated services) running across a Kubernetes cluster. Possible user-deployed operators have types, for example: Go, an operator that has the business logic written in Golang to deploy and manage the applications, Helm, and Ansible. Note that a single operator can manage multiple instances of an application];
converting by a processor device using sub operator registry server the sub operator bundle in to sub operator [0043] in a fourth step 408, the template is restored using the template file. Referring to FIG. 3, the template file may have been created by a backup process step 304 and maintained in step 312 in the backup method flow diagram 300. In a fifth step 410, the template file is run to generate an application skeleton. By application skeleton, we mean the application does not yet have any data. In a sixth step 412, the generated application skeleton is shut down]. Balcha et al teaches sub operator and template but doesn’t teach explicitly 
the sub-operator to a catalog, however Singh et al teaches (column 57, line 45, platform 102 includes a query service catalog that enumerates cards available to users of platform 102. New cards can be included for use in platform 102 by being added to the query service catalog (e.g., by an operator of platform 102). For reusability and maintainability, a single external-facing card (e.g., available for use in a dossier) can be composed of multiple (nested) internal cards. Each newly added card (whether external or internal) will also have associated FilterKey(s) defined. A user interface (UI) developer can then develop a visualization for the new data set in one or more dossier templates. The same external card can be used in multiple dossier templates, and a given external card can be used multiple times in the same dossier (e.g., after customization). Examples of external card customization include customization via parameters, ordering, and/or various mappings of external data fields (columns). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate cataloging the operator. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching into automating application deployment and scaling applications up and down to fit changing needs, monitoring your applications, and more—making it easier to manage applications];
building, using the specific metadata, files into the sub-operator bundle (column 3, line 40, the combined metadata can then be included in a software release for the container-native virtualization platform. For example, the software release can be generated to include the combined metadata. The combined metadata can allow the operators to be deployed together as a common unit by the OLM in the future. The software release may also include other data, such as a first set of image files for deploying the microservices, a second set of image files for deploying the operators that will manage the microservices, and an image file for deploying a meta-operator for managing the other operators. These image files can allow the microservices, operators, and meta-operator to be easily and rapidly deployed from a single software release, thereby cutting down time-to-deployment and reducing the number of manual tasks typically required to deploy such complex applications).

Regarding claims 2 and 13
Balcha et al teaches 
monitoring, using a script, the sub-operator registry server to identify a resource having specific metadata and building, using the specific metadata, files into the sub-operator bundle [0088] one feature of the present teaching is that it supports self-service management. In some embodiments, namespace users can restore applications on-demand. In some embodiments, the system is integrated directly into Kubernetes and Openshift. In various embodiments, back up is sent to NFS, Amazon S3®, and/or Ceph S3 repositories. In some embodiments, the system is deployed with Operator Helm charts. In some embodiments, the system is monitored using monitoring and metering with Prometheus. In some embodiments, logging and tracing are provided using tracing with, for example, Fluentd and Istio data collectors] and [0070] an operator is a method of packaging, deploying and managing a Kubernetes application. A Kubernetes application may be described as an application that is both deployed on Kubernetes and managed using the Kubernetes APIs and kubectl tooling. The operator software development kit (SDK) enables developers to build operators based on their expertise without requiring knowledge of the complexities of the Kubernetes API. The operator lifecycle management oversees installation, updates, and management of the lifecycle of all of the operators (and their associated services) running across a Kubernetes cluster. Possible user-deployed operators have types, for example: Go, an operator that has the business logic written in Golang to deploy and manage the applications, Helm, and Ansible. Note that a single operator can manage multiple instances of an application].

Regarding claim 3 
Balcha et al teaches
the resource is a ConfigMap, and wherein the specific metadata is a label [0056] in some methods, developing Helm charts utilize the following Helm basic commands: 1) list current installed charts: helm list; 2) run lint on the local charts: helm lint $ {chart_path}; 3) get all the generated manifests for a release: helm get manifest $ release_name; 4) install charts with --dry-run—use for easy debugging: helm install -debug --dry-run $ {chart_path}; 5) get all the configmaps created by Tiller in its namespace (by default kube-system): kubectl get configmap -n kube-system “OWNER=TILLER”; and 6) helm get ${release_name]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate configMAP in bundling. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching to keep application code separate from your configuration as it is an important part of creating a multi-factor application and allows to change easily configuration depending on the environment (development, production, testing) and to dynamically change configuration at runtime.

Regarding claim 4
Balcha et al teaches
the sub-operator bundle comprises a Cluster Service Version, Custom Resource Definitions and Package /Annotations file [0028] FIG. 2 illustrates a containerized application stack 200 for an application to be backed up executing using a Kubernetes cluster of the present teaching. The application 202 includes three microservices, a web server service 204, a middleware service 206, and a database service 208. Each microservice 204, 206, 208 runs using multiples pods. The web server service 204 uses four pods 210, 210′, 210″, 210″. The middleware service 206 uses four pods 212, 212′, 212″, 212′″. The database service 208 uses five pods 214, 214′, 214″, 214′″, 214″″. In some embodiments, each pod comprises one or more Docker containers, which is a set of coupled software-as-a-service and platform-as-a-service products that use operating-system-level virtualization to develop and deliver software in containers. The pods 210, 210′, 210″, 210′″, 212, 212′, 212″, 212′″, 214, 214′, 214″, 214′″, 214′ run on five Kubernetes nodes 216, 216′, 216″, 216′″, 216″, that may be virtual processing machines or physical processing machines. A Kubernetes cluster 218 manages the pods 210, 210′, 210″, 210′″, 212, 212′, 212″, 212′″, 214, 214′, 214″, 214′″, 214″ and the nodes 216, 216′, 216″, 216′″, 216′. The Kubertnetes cluster 218 includes a control plane, that is a collection of processes executing on the cluster, and a master that is a collection of three processes that run on a single one of the nodes 216, 216′, 216″, 216′″, 216″ on the cluster. The three processes for the master are an API server, controller manager, and a scheduler]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate cluster service version in bundling. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching to ClusterServiceVersion (CSV) to represents a particular version a running operator on a cluster. It includes metadata such as name, description, version, repository link, labels, icon, etc.). 

Regarding claim 5 and 14 
Balcha et al teaches
parsing a set of templates to extract the metadata [0073] the method and system of the present teaching creates a workload out of an operator in the following way: First, all the resource that comprise a single instance application instance managed by the operator are parsed or discovered. The high-level workflow includes taking user inputs. This includes the name and label of the operator that needs to be backed up and also the name and label of the instance of the application managed by the operator that needs to be backed up. Second, all the resources are obtained under both of the names and labels sets described above. The operator resources are primarily operator deployment definitions and Role-Based Access Control (RBAC) policies set to operators including role, role binding, cluster role, cluster role binding, and service account. Other operator resources include Common Resource Descriptor (CRD) definitions, although in some embodiments this is not needed because the operator deployment itself creates the CRD and registers it to Kubernetes API server. The application instance resources include custom resource object yaml/j son and persistent volumes (PV) and persistent volume claims (PVC). Third, a workload CRD is created from the above list of resources]; 
building, using the metadata, a sub-operator for each parsed template of the set of templates [0036] in a second step 304, the defined application template is backed up to a file. In a third step 306, the application's configuration metadata is identified. This configuration identification step 306 may include, for example, a discovery process on the cloud-based infrastructure to determine the application's configuration metadata. The discovery process in some embodiments is guided by the application template information. In a fourth step 308, the applications' configuration metadata identified in the third step 306 is backed up to a file. [0037] In a fifth step 310, the application data is backed up to a storage volume, or volumes. In some embodiments, the stateful set of services of the application are determined and the data in the storage volumes associated with the application are stored in a backup storage volume. In a sixth step 312, the backup comprising the template file, the configuration metadata file, and the application data is maintained];
installing and managing a lifecycle of each of the dynamically built sub-operators via Kubernetes deployment [0070] an operator is a method of packaging, deploying and managing a Kubernetes application. A Kubernetes application may be described as an application that is both deployed on Kubernetes and managed using the Kubernetes APIs and kubectl tooling. The operator software development kit (SDK) enables developers to build operators based on their expertise without requiring knowledge of the complexities of the Kubernetes API. The operator lifecycle management oversees installation, updates, and management of the lifecycle of all of the operators (and their associated services) running across a Kubernetes cluster. Possible user-deployed operators have types, for example: Go, an operator that has the business logic written in Golang to deploy and manage the applications, Helm, and Ansible. Note that a single operator can manage multiple instances of an application. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate extraction the metadata during building template. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching in to building software as templates are reusable project outlines that reduce rework and serve as a starting point for new work.

Regarding claims 6-7 and 15-16 
Balcha et a teaches
detecting a modification to the template [0043] In a fourth step 408, the template is restored using the template file. Referring to FIG. 3, the template file may have been created by a backup process step 304 and maintained in step 312 in the backup method flow diagram 300. In a fifth step 410, the template file is run to generate an application skeleton. By application skeleton, we mean the application does not yet have any data. In a sixth step 412, the generated application skeleton is shut down];
responsive to detecting the modification, updating a corresponding ConfigMap associated with the template [0069] Some embodiments utilize the following for local development: 1) get tiller storage backend (k8s configmaps, k8s secrets, any other sql storage); 2) get list of releases from the tiller helm history $release_name; and 3) getting release data from the release configmap. In addition, for decode of the chart release see the following example:
TABLE-US-00003 Local decode helm chart release git clone https://github.com/google/protobuf /home/user/go/src/github.com/  git clone https://github.com/kubernetes/helm /home/user/go/src/github.com/  data=$(kubectl get cm ${release_name}.${release_version} -n kube- system -o=jsonpath=‘{.data.release}’)  echo ${data} | base64 -d | gunzip | protoc -I /home/user/go/src/github.com/helm/_proto/ -I /home/user/go/src/github.com/protobuf/src/ --decode hapi.release.Release /home/user/go/src/github.com/helm/_proto/hapi/**/*  protoc --decode_raw].

Regarding claim 8
Balcha et al teaches
the template is defined by a user [0050] another feature of the methods and apparatus of the present teaching is that a restore operation can restore an application to the same cluster, and/or to a different cluster. FIG. 6 illustrates a system diagram 600 for an embodiment of container-based workload data protection backup and restoration to different clusters of the present teaching. An application 602 comprises one or more pods 604, one or more persistent volumes 606, one or more secrets 608 information, one or more configuration maps 610 and is defined by template 612, which can be a Helm chart. For example, this application can be executing on a Kubernetes Cluster 1 and can be backed-up to a repository 614. This application 602 is then restored using this backup to Kubernetes Cluster 1 616. In addition, or instead, the restore steps include restoring the application to a different cluster, Kubernetes Cluster].

Regarding claims 9 and 17
Balcha et al teaches 
 an operator bundle is a first-level Kubernetes operator, and wherein the dynamically generated sub-operator is a second-level Kubernetes operator [0070] an operator is a method of packaging, deploying and managing a Kubernetes application. A Kubernetes application may be described as an application that is both deployed on Kubernetes and managed using the Kubernetes APIs and kubectl tooling. The operator software development kit (SDK) enables developers to build operators based on their expertise without requiring knowledge of the complexities of the Kubernetes API. The operator lifecycle management oversees installation, updates, and management of the lifecycle of all of the operators (and their associated services) running across a Kubernetes cluster. Possible user-deployed operators have types, for example: Go, an operator that has the business logic written in Golang to deploy and manage the applications, Helm, and Ansible. Note that a single operator can manage multiple instances of an application] and [0031] managing storage is distinct from managing computation. A persistent volume (PV) may be a piece of storage in a Kubernetes cluster. The Kubernetes application 202 has a stateful set 220 for the database service 208. The database service 208 pods 214, 214′, 214″, 214′″, 214″″ require ordering and uniqueness. Each pod 214, 214′, 214″, 214′″, 214″ has an associated persistent volume 222, 222′, 222″, 222′″, 222″ in the Kubernetes cluster 218. In some embodiments, the persistent volumes are pieces of storage in the cluster that may be provisioned statically by an administrator, or dynamically provisioned using storage classes, or profiles of the storage based on, for example, quality of service, type, and/or backup or other policies].

Regarding claims 10 and 18
Balcha et al teaches 
 the first-level Kubernetes operator and the second-level Kubernetes operator are displayed in a system operator hub catalog [0069] some embodiments utilize the following for local development: 1) get tiller storage backend (k8s configmaps, k8s secrets, any other sql storage); 2) get list of releases from the tiller helm history $release_name; and 3) getting release data from the release configmap. In addition, for decode of the chart release see the following example: TABLE-US-00003 Local decode helm chart release git clone https://github.com/google/protobuf /home/user/go/src/github.com/  git clone https://github.com/kubernetes/helm /home/user/go/src/github.com/  data=$(kubectl get cm ${release_name}.${release_version} -n kube- system -o=jsonpath=‘{.data.release}’)  echo ${data} | base64 -d | gunzip | protoc -I /home/user/go/src/github.com/helm/_proto/ -I /home/user/go/src/github.com/protobuf/src/ --decode hapi.release.Release /home/user/go/src/github.com/helm/_proto/hapi/**/*  protoc --decode_raw.



Regarding claims 11 and 19
Balcha et al teaches 
 the sub- operator bundle is deployed in a cloud computing environment [0003] OpenStack and other cloud-based deployments are growing at an astounding rate. Furthermore, these deployments are relying more on containerized applications. Market research indicates that a large fraction of enterprises will be deploying some form of cloud infrastructure to support applications services, either in a public cloud, private cloud or some hybrid of a public and a private cloud. This trend leads an increasing number of organizations to use this type of open-sourced cloud management and control software to build out and operate these clouds. Data loss is a major concern for enterprises deploying this and other cloud management and control software. Unscheduled downtime has a dramatic financial impact on businesses. As such, data protection methods and systems are needed which recover from data loss and data corruption scenarios for application workloads executing on OpenStack® clouds and/or clouds that execute over containerized environments that use, e.g., Kubernetes® and/or OpenShift].

Relevant Prior Art
US 20210103554 A1 Alluboyina et al teaches Rolling Back Kubernetes Applications Including Custom Resources
US 10908999 B2 Natanzon et al teaches Network Block Device Based Continuous Replication For Kubernetes Container Management Systems
US 9047160 B2 Adi et al teaches Designing And Building Virtual Images Using Semantically Rich Composable Software Image Bundles

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANIL KHATRI/Primary Examiner, Art Unit 2191